Title: James Madison to Bernard Peyton, 9 December 1835
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Decr. 9. 1835.
                            
                        
                        
                        I have recd. yours of the 27th. Ulti. Should the whole of my little stock of Coke Devon do well you can be
                            furnished here in the spring with a pair. Should the Bull Calf fail, you can be accomodated at least, by temporary
                            management that will give you the initiating service of a grown Bull. It is desirable, if convenient; that you should
                            replace your lost female from another source; that being the sex most suited to the present views here.
                        I had the good luck to lose none of my Tobacco, & to delay cutting the mass of the Crop til it was
                            ripe, or in a state said to make good Tobacco, the whole too was saved without being smoked. I hope therefore it will
                            share liberally in the price you anticipate. With cordial salutations
                        
                        
                            
                                J. M
                            
                        
                    